DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 02/09/22, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Arickhan (Pub No 20190239140) and Woolley (Bluetooth Core Specification Version 5.2 Feature Overview) and newly cited prior art Chen (Pub No 20220015112).

Regarding claim 1,
Applicant argues Choudhary only states that the WLAN activities take place between the Bluetooth aggregated anchor points, but does not describe any action that can be interpreted as aggregating of the WLAN communications. Therefore, Choudhary does not teach or suggest the claimed feature of an “asynchronous communication device to... aggregate asynchronous data for transmission within the isochronous interval after the duration of the isochronous data transmission”, as recited in amended claim 1.
The examiner relies on newly cited prior art Chen to teach aggregating asynchronous (e.g. Wi-Fi) data.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhary (Pub No 20180242339) further in view of Arickan (Pub No 20190239140) and Woolley (Bluetooth Core Specification Version 5.2 Feature Overview) and Chen (Pub No 20220015112)

Regarding claim 1 and 8 and 15,
 	Choudhary teaches a processor; (interpreted as the combo chip 104 can be suitable hardware, logic, and/or circuitry adapted to provide integrated BT baseband/RF and WLAN for the electronic device 102, see para [0021])
 	a bus coupled to the processor; (interpreted as circuitry adapted to provide integrated BT baseband/RF and WLAN for the electronic device 102, see para [0021])
 	an isochronous communication device coupled to the bus; (interpreted as the Bluetooth circuit 105, see Choudhary para [0057])
an apparatus, comprising:
 	an isochronous communication device; (interpreted as the Bluetooth circuit 105, see Choudhary para [0057])
 	a co-located asynchronous communication device, wherein the isochronous communication device and the asynchronous communication device share a common radio frequency spectrum; and (interpreted as WLAN and BT may share one or more 2.4 GHz antennas for the coexistent connections), see Choudhary para [0003])
 	a coexistence bus coupled between the isochronous communication device and the asynchronous communication device to transmit isochronous data information to the asynchronous communication device, (interpreted as BT circuit 105 can transmit the determined BT grant schedule to the WLAN circuit 103, see Choudhary para [0029]) the isochronous data information comprising an isochronous interval and a duration of isochronous data for transmission within the isochronous interval, the asynchronous communication device to: (interpreted as The BT grant schedule includes time intervals between BT grants and duration for each grant, see Choudhary para [0034])
 	reserve the common radio frequency spectrum for the duration of the isochronous data transmission, and (interpreted as The BT grant interval between the aggregated anchor points are determined as discussed above is 20 ms. BT transmissions can start at each aggregated anchor points and last for the duration of the BT grant a+b+c, see Choudhary para [0039])
 	transmission within the isochronous interval (interpreted as BT_NEXT_DURATION 20ms) after the duration of the isochronous data transmission. (Interpreted as Upon completing the BT transmission at an aggregated anchor point, WLAN can start or be prioritized to communicate. The WLAN controller can schedule the WLAN activities between the BT grant aggregated anchor points, at which no BT transmissions are granted, see Choudhary para [0039]. See fig. 4 after BT transmissions but before next interval.).

 	Choudhary does not teach aggregate asynchronous data for transmission; the Bluetooth low energy being isochronous and the WLAN being asynchronous.

	Arickan teaches the WLAN being asynchronous. (interpreted as Although WLAN communications operate on an asynchronous protocol, see para [0006]).
 	It would have been obvious to one of ordinary skill in the art to combine the WLAN taught by Choudhary with the asynchronous WLAN taught by Arickan since it is known in the art of communications for WLAN to be asynchronous.
 	However Choudhary in view of Arickan do not teach aggregate asynchronous data for transmission; 
 	bluetooth low energy being isochronous.
.
 	Woolley teaches Bluetooth low energy being isochronous. (interpreted as Each event occurs at a regular interval called the ISO Interval, which may be anywhere in the range 5ms to 4s in multiples of 1.25ms, see page 32. Line 14-18).
	It would have been obvious to one of ordinary skill in the art to combine the BTLE taught by Choudhary in view of Arickan with the BTLE isochronous taught by Woolley since it is known in the art of communications for BTLE to be isochronous.

 	Choudhary in view of Arickan and Woolley do not teach aggregate asynchronous data for transmission;
 	Chen teaches aggregate asynchronous data for transmission; (interpreted as For instance, the method determines whether the interval is reasonably short so that WiFi can use aggregation, depending on the coexisting communication technology, see para [0026]).
 	It would have been obvious to one of ordinary skill in the art to combine the transmissions taught by Choudhary in view of Arickan and Woolley with the aggregation of data by Chen so that by using a limited aggregation feature, WiFi performance is significantly improved.

Regarding 2 and 9 and 16,
 	Choudhary in view of Arickan, Woolley, and Chen teaches the apparatus of claim 1, wherein the isochronous communication device comprises a Bluetooth® Low Energy (BLE) communication device, and wherein the co-located asynchronous communication device comprises an IEEE 802.11 WLAN (Wi-Fi®) communication device (interpreted as The examples described herein pertain to devices that operate within the Bluetooth low energy (BLE) specification (also BT standard and/or protocol) and/or the WLAN protocol in the 2.4 GHz ISM band and utilizing one of the IEEE 802.11 protocols (e.g. 802.11a/b/g/n), see Choudhary para [0057]).

Regarding 3 and 10 and 17,
 	Choudhary in view of Arickan, Woolley, and Chen teaches the apparatus of claim 2, wherein the isochronous interval comprises a BLE isochronous (ISO) interval (interpreted as Each event occurs at a regular interval called the ISO Interval, which may be anywhere in the range 5ms to 4s in multiples of 1.25ms, see Woolley page 32. Line 14-18) and the duration of the isochronous data transmission comprises a duration of BLE isochronous data transmission within the BLE ISO interval, the Wi-Fi communication device to reserve the common radio frequency spectrum for the duration of the BLE isochronous data transmission, (interpreted as BT_NEXT_DURATION 20ms) and to aggregate Wi-Fi data for transmission within the BLE ISO interval after the duration of the BLE isochronous data transmission. (Interpreted as Upon completing the BT transmission at an aggregated anchor point, WLAN can start or be prioritized to communicate. The WLAN controller can schedule the WLAN activities between the BT grant aggregated anchor points, at which no BT transmissions are granted, see Choudhary para [0039]. See fig. 4 after BT transmissions but before next interval).

Regarding 4 and 11 and 18,
 	Choudhary in view of Arickan, Woolley, and Chen teaches the apparatus of claim 3, wherein the isochronous data information further comprises a BLE transmission mode selected from one of a broadcast isochronous stream (BIS) and a plurality of connected isochronous streams (CIS). (CIS streams are members of groups called Connected Isochronous Groups (CIG), each of which may contain multiple CIS instances. Within a group, and for each CIS, there exists a schedule of transmission and receiver time slots known as events and subevents, see Woolley pg 32 line 6-9)
	It would have been obvious to one of ordinary skill in the art to combine the BTLE taught by Choudhary in view of Arickan with the BTLE groups/streams taught by Woolley since it is known in the art of communications to use substitute one known method for another for Bluetooth communication.

Regarding 5 and 12 and 19,
 	Choudhary in view of Arickan, Woolley, and Chen teaches the apparatus of claim 3, wherein the BLE isochronous data comprise a BLE audio stream. (interpreted as Bluetooth LE isochronous channels feature. The use of Bluetooth LE for audio is called LE Audio see Woolley pg. 30 line 55)
	It would have been obvious to one of ordinary skill in the art to combine the BTLE taught by Choudhary in view of Arickan with the BTLE audio taught by Woolley since it is known in the art of communications to use audio as a type of communication for Bluetooth.

Regarding 6 and 13,
 	Choudhary in view of Arickan, Woolley, and Chen teaches the apparatus of claim 5, wherein the BLE audio stream comprises at least one connected isochronous stream (CIS) to a connected isochronous group (CIG). (CIS streams are members of groups called Connected Isochronous Groups (CIG), each of which may contain multiple CIS instances. Within a group, and for each CIS, there exists a schedule of transmission and receiver time slots known as events and subevents, see Woolley pg 32 line 6-9)
	It would have been obvious to one of ordinary skill in the art to combine the BTLE taught by Choudhary in view of Arickan with the BTLE groups/streams taught by Woolley since it is known in the art of communications to use substitute one known method for another for Bluetooth communication.


Regarding 7 and 14,
 	Choudhary in view of Arickan, Woolley, and Chen teaches the apparatus of claim 5, wherein the BLE audio stream comprises a broadcast isochronous stream (BIS) to a broadcast isochronous group (BIG). (interpreted as BIS streams are members of groups called Broadcast Isochronous Groups (BIGs), see Woolley pg. 33 line 6-10)
	It would have been obvious to one of ordinary skill in the art to combine the BTLE taught by Choudhary in view of Arickan with the BTLE groups/streams taught by Woolley since it is known in the art of communications to use substitute one known method for another for Bluetooth communication.

Regarding 20,
 	Choudhary in view of Arickan, Woolley, and Chen teaches the apparatus of claim 5, wherein the BLE audio stream comprises at least one connected isochronous stream (CIS) to a connected isochronous group (CIG) (CIS streams are members of groups called Connected Isochronous Groups (CIG), each of which may contain multiple CIS instances. Within a group, and for each CIS, there exists a schedule of transmission and receiver time slots known as events and subevents, see Woolley pg 32 line 6-9) and a broadcast isochronous stream (BIS) to a broadcast isochronous group (BIG). (interpreted as BIS streams are members of groups called Broadcast Isochronous Groups (BIGs), see Woolley pg. 33 line 6-10).
	It would have been obvious to one of ordinary skill in the art to combine the BTLE taught by Choudhary in view of Arickan with the BTLE groups/streams taught by Woolley since it is known in the art of communications to use substitute one known method for another for Bluetooth communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                    
/JASON E MATTIS/Primary Examiner, Art Unit 2461